Title: From George Washington to Major General Philip Schuyler, 27 September 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir
Head Qurs Harlem Septr 27th 1776.

I yesterday received Your Favor of the 23d instt. The Nails wanted by General Gates, cannot be sent from hence, our own Demands being Great & pressing & supplies but small.
In Respect to building Barracks in the Town of Schenectady, if they are necessary, I suppose It must be done. However I do not apprehend, I have any Power to give Directions in the Case, Nor do I mean to do It, You had better Mention the Matter to Congress & have their Opinion and Determination upon It.
A paper, of Which the enclosed is a Copy, came to my Hands Yesterday Morning. This Account makes the Enemy’s force in Canada Greater than What We supposed It to be, their Naval Force on the Lakes, to surpass any Thing We had an Idea of, The Person Who Communicated It is not known. He however, I beleive is among those sent from Canada, by General Carlton, and who have lately arrived at New York. I am in Hopes It is a Good Deal exaggerated. I am, Dr Sir, Your Most Obedt Servt

Go: Washington.

